UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7821


CLIFFORD ANTHONY JACKSON,

                  Plaintiff - Appellant,

          v.

BEVERLY SALMON,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02187-PJM)


Submitted:   April 18, 2013                 Decided:   April 30, 2013


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifford Anthony Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clifford Anthony Jackson seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint.

We    dismiss   the   appeal   for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 1, 2012.        It was incumbent upon Jackson to file his

notice of appeal by August 31, 2012.             Jackson filed a letter in

this court dated September 11, 2012, which we construed as a

notice of appeal. *     See Fed. R. App. P. 4(d) (a notice of appeal

mistakenly filed in the court of appeals is considered filed in

the district court on the date so noted).             Jackson then filed a

self-described notice of appeal on September 20, 2012, at the

       *
       For the purpose of this appeal, we assume that the date
appearing on this notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
earliest.   Because both notices of appeal were untimely filed

and Jackson failed to obtain an extension or reopening of the

appeal period, we dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3